United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Spyrou et al.			:
Application No. 17/063,113			:		Decision on Petition
Filing Date: October 5, 2020			:				
Attorney Docket No. 77830-1227		:


This is a decision on the petition under 37 C.F.R. § 1.182, filed on February 1, 2022, which requests that the terminal disclaimer filed on January 31, 2022, be withdrawn.  

The petition is granted.

The Office issued a non-final Office action on November 1, 2021.  The Office action states Claims 1-10 are allowed.  The Office action provisionally rejects Claims 11-14 on the ground of nonstatutory double patenting.

A terminal disclaimer was electronically filed and accepted on January 31, 2022.  An amendment was filed in response to the Office action on the same date.  The amendment does not make any changes to Claims 1-10 and cancels all of the pending claims except for Claims 1-10.

The petition was filed on February 1, 2022.

The terminal disclaimer filed on January 31, 2022, is withdrawn.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions